        Case 1:20-cv-07280-GBD-OTW Document 23 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CARMEN MARIA RIVERA,                                               :
                                                                   :   ORDER
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   20-CV-7280 (GBD) (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X


ONA T. WANG, United States Magistrate Judge:
         This Court is in receipt of Plaintiff’s Motion for an Extension of Time to serve her portion

of the Joint Stipulation through and including October 25, 2021, with the remaining Order to

remain in effect. This motion is DENIED in part and GRANTED in part.

         IT IS ORDERED that the parties’ Joint Stipulation submission schedule is as follows, with

the rest of the June 1, 2021 Scheduling Order in effect:


              •    Plaintiff has a four-week extension, until August 24, 2021, to deliver her portions

                   of the Joint Stipulation.

              •    Within 30 days, i.e., by September 23, 2021, the Commissioner shall deliver his

                   portions of the Joint Stipulation.

              •    Within 14 days, i.e., by October 7, 2021, Plaintiff’s counsel shall incorporate into

                   the Joint Stipulation any reply that Plaintiff may wish to make to the

                   Commissioner’s contentions, and shall deliver a completed copy of the Joint
      Case 1:20-cv-07280-GBD-OTW Document 23 Filed 07/29/21 Page 2 of 2




               Stipulation signed by Plaintiff to the government attorney for review, signature,

               and electronic filing.

           •   Within 3 days of delivery by Plaintiff’s counsel of the signed Joint Stipulation, i.e.,

               by October 10, 2021, the government attorney shall sign and electronically file

               the Joint Stipulation.

       Separately, Plaintiff has three weeks, until August 18, 2021, to notify the Court, in

writing, whether she consents to having the case before Judge Wang for all purposes. The Clerk

of Court is directed to close ECF 22.




       SO ORDERED.

                                                            s/ Ona T. Wang
Dated: July 29, 2021                                      Ona T. Wang
       New York, New York                                 United States Magistrate Judge
